Case 8:20-cr-00077-CEH-TGW Document 115 Filed 07/15/21 Page 1 of 2 PageID 825




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION



 UNITED STATES OF AMERICA,

      Plaintiff,                                    CASE NO. 8:20-CR-77-CEH

 v.

 JOSE ISMAEL IRIZARRY,

      Defendant.



                           NOTICE OF ATTORNEY APPEARANCE

 TO THE HONORABLE COURT:
         COMES NOW the undersigned counsel and files her Notice of Attorney Appearance in the

above-entitled case, representing defendant Jose Ismael Irizarry.

         RESPECTFULLY SUBMITTED.

         In San Juan, Puerto Rico, this 14th day of July 2021.

                                              DMRA Law LLC
                                              Counsel for Defendant
                                              Sabadell Financial Center
                                              1111 Brickell Avenue
                                              Suite 1550
                                              Miami, Florida 33131
                                              Tel. 305-548-8666

                                              s/Maria A. Dominguez
                                              Maria A. Dominguez
                                              Florida Bar No. 0510221
                                              maria.dominguez@dmralaw.com
Case 8:20-cr-00077-CEH-TGW Document 115 Filed 07/15/21 Page 2 of 2 PageID 826




                                 CERTIFICATE OF SERVICE

I hereby certify that on this date I electronically filed the foregoing with the Clerk of Court using

the CM/ECF system which electronically mails notice to the attorneys of record.

                                              s/Maria A. Dominguez
